Title: Circular Letter to the State Societies of the Cincinnati, 1 January 1784
From: Washington, George
To: State Societies of the Cincinnati

 

Sir
Mount Vernon Jany 1st 1784

After taking all the various circumstances into mature consideration, I have thought proper to appoint the City of Philadelphia to be the place for the general meeting of the Society of Cincinnati on the first monday in May next, agreeably to the original Institution—The object of this Letter is to communicate timely information thereof, that proper notice may be given to the Delegates of your State Society, whose punctual attendance will be expected at the time & place before mentioned.
Having made this communication, I have only to suggest that it may perhaps be preferable to give the necessary notice to your Delegates by Letter, rather than by a public Notification; I would however wish that whatever mode is adopted, measures may be taken to prevent a possibility of failure in the communication. I am &ca

Go: W——n


RS. Be pleased to acknowledge the receipt of this Letter.

